Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 4/6/2021, wherein claims 18, 20 and 28 were amended; claim 27 was canceled; and claims 35-38 were added. Claims 18-26 and 28-38 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22, 25-26 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) and Collison et al. (US 2018/0050857).

Regarding the arrangement of the first liner, Chase teaches a container portion (30) being provided with an insulation element (1) comprising: an insulation batt (10) encapsulated between a first sheet (20 at the top side of Fig. 1) and a second sheet (20 at the bottom side of Fig. 1), for the purpose of insulating the contents during shipping of the container, while allowing the insulation to be shipped compressed and expand when unpacked to be used with the container. Therefore, it would have been 
Regarding the specifics of the insulation batt, Collison teaches an insulating material being repulpable for the purpose of being recyclable (See [0068]), wherein the repulpable material insulating material formed of a mixture of cellulose (or cellulous) fiber and between about 2% and about 25% thermoplastic binder fiber; wherein the thermoplastic binder is a polyethylene and polypropylene bi-component thermoplastic binder fiber ([0008]), the cellulose fiber comprises paper fiber, and the thermoplastic binder fiber defines a length of between about 0.5mm to about 16mm ([0017]), for the purpose of allowing a sufficient amount of material to be recyclable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation batt of Veiseh-Chase to be formed from a material as taught by Collison in order to allow for a substantial amount of the insulation batt material to be recyclable.
Regarding claim 21, Veiseh discloses the first liner and the second liner are each folded (at 212/214) into a C-shape.
Regarding claim 22, Chase teaches the insulation batt defines a first end at the first side panel of the first liner and a second end at the second side panel of the first liner; the insulation batt extends from the first end to the second end; the insulation batt defines a thickness; and the thickness is constant from the first end to the second end when the first liner is in an unfolded configuration.
Regarding claim 25, Chase teaches the first sheet comprises paper.
Regarding claim 26, Veiseh-Chase discloses the claimed invention except for the express disclosure of the specific material of the first sheet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the sheet from any known 
Regarding claims 28-29 and 37-38, Veiseh discloses a modular box assembly (See Fig. 1B) comprising: a box (104) comprising a plurality of side box panels coupled to a bottom box panel, the plurality of side box panels and the bottom box panel at least partially defining a box cavity; and a liner (210) defining a first end and a second end, the first end disposed opposite from the second end, the liner defining a bend line (at 212) between a side panel (200a) and a bottom panel (200b), the bend line positioned between the first end and the second end, the liner being foldable about the bend line between a folded configuration and an unfolded configuration, the side panel positioned substantially perpendicular to the bottom panel in the folded configuration, the bottom panel covering the bottom box panel and the side panel covering a first side box panel of the plurality of side box panels when the liner is positioned within the box cavity in the folded configuration. Veiseh discloses the claimed invention except for the specifics of the liner and the insulation batt being formed from a mixture of cellulose material and thermoplastic binder fiber, and wherein the thermoplastic binder fiber has a length of between about 0.5mm and 16mm..
Regarding the arrangement of the liner, Chase teaches a container portion (30) being provided with an insulation element (1) comprising: an insulation batt (10) encapsulated between a first sheet (20 at the top side of Fig. 1) and a second sheet (20 at the bottom side of Fig. 1), for the purpose of insulating the contents during shipping of the container, while allowing the insulation to be shipped compressed and expand when unpacked to be used with the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the insulated layer of Veiseh with an insulation element (having an insulation batt between two sheets) as taught by Chase in order to have better insulating properties and convenient shipping of 
Regarding the specifics of the insulation batt, Collison teaches an insulating material being repulpable for the purpose of being recyclable (See [0068]), wherein the repulpable material insulating material formed of a mixture of cellulose (or cellulous) fiber and between about 2% and about 25% thermoplastic binder fiber; wherein the thermoplastic binder is a polyethylene and polypropylene bi-component thermoplastic binder fiber ([0008]), the cellulose fiber comprises paper fiber, and the thermoplastic binder fiber defines a length of between about 0.5mm to about 16mm ([0017]), for the purpose of allowing a sufficient amount of material to be recyclable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation batt of Veiseh-Chase to be formed from a material as taught by Collison in order to allow for a substantial amount of the insulation batt material to be recyclable.
Regarding claim 30, Chase teaches the first sheet comprises paper.
Regarding claim 31, Chase teaches the insulation batt is coupled to a sheet (20), and wherein the sheet comprises cardboard (Chase describes sheet 20 being a paper sheet [0011] and the paper sheet being Kraft paper [0013] – which is known in the art to be formed from paperboard (cardboard)).
Regarding claim 32, Veiseh discloses the side panel is a first side panel of the liner; the liner comprises a second side panel (200c); the bottom panel is positioned between the first side panel and the second side panel; and the second side panel covers a second side box panel of the plurality of side box panels.

Regarding claim 34, Veiseh discloses the first bend line is parallel to the second bend line.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) and Collison et al. (US 2018/0050857) as applied to claim 22 above, and further in view of Patterson, Jr. (US 2,867,035). As described above, Veiseh-Chase-Collison discloses the claimed invention except for the first and second sheet being attached together to define a border extending around the insulation batt. However, Patterson teaches an insulation element (See Fig. 1) comprising an insulation batt (at 8) encapsulated between two sheets (2 and 3), wherein the sheets are attached together to define a border (at 4/5) extending around the insulation batt, a first portion (see the left side of Fig. 1) of the border extends outwards and away from a first end and a second portion (see the right side of Fig. 1) of the border extends outwards and away from a second end, for the purpose of forming a secure seal around an evacuated insulation batt. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sheet of Veiseh-Chase-Collison to be attached together to define a border as taught by Patterson in order to retain a secure seal around an evacuated insulation batt for better insulating properties. Furthermore, the first portion of the border and the second portion of the border of Veiseh-Chase-Collison-Patterson would inherently contact the center panel of the second liner when the modular box is assembled.




Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735